Citation Nr: 9907069	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the death of the 
veteran as a result of medical treatment by the Department of 
Veterans Affairs in April 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died on April [redacted], 1987.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

Failure by VA medical personnel to timely diagnose and treat 
an abdominal aortic aneurysm resulted in the veteran's death.


CONCLUSION OF LAW

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of VA medical treatment in April 1987 is warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(a).  That is, she has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance 

to the appellant is required to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107 (a).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the appellant filed her claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran died as a 
result of VA medical treatment in April 1987.

The veteran, who was 64 years of age, had a history of 
alcohol abuse/dependence and, at the instigation of family 
members, was admitted to the detoxification unit of a public 
hospital in Minnesota in April 1987, from where he was 
transferred to a VA Medical Center (VAMC) on Friday April 10, 
1987.

On April 9, 1987, the day before his admission to the VAMC, a 
physician certified to a court, in connection with the 
veteran's wife's petition to commit him for long-term 
treatment of alcoholism, that such treatment was medically 
necessary.  The physician stated that: clinical findings at 
the public hospital included alcoholic 


liver disease, hepatomegaly, gastritis, and tremor; blood 
tests were consistent with anemia, malnutrition, and 
alcoholic liver disease.

At admission to the VAMC on April 10, 1987, the veteran's 
only complaint was of general weakness.  On examination, 
blood pressure was 100/72, pulse was 120, and respiratory 
rate was 24.  Heart sounds were clear and regular; peripheral 
pulses were full and intact; the abdomen was soft, with 
active bowel sounds and liver span of 15 centimeters, by 
percussion; there was a tender liver edge, without nodules.  
The veteran was taken to a general medical ward for 
observation and further treatment of alcohol withdrawal.  
Metroprolol, prescribed at the public hospital, was 
continued.

VA nursing notes indicate that at approximately 9 p.m. on 
Saturday, April 11, 1987, the veteran complained of lower 
posterior iliac crest pain.  He stated that the pain had just 
started that morning, and he had never had it before.  The 
nurse noted that the veteran's nursing care plan should 
continue and that he had been medicated with Tylenol, per 
standing orders.

VA nursing notes further indicate that at 2 p.m. on Sunday, 
April 12, 1987, the veteran said that he couldn't take the 
pain in his back and stomach anymore.  The nurse noted that 
the plan was to report the veteran's complaints to a 
physician Monday morning.  At 11 p.m. on Sunday, the veteran 
again complained to a nurse of back and hip pain.

On Monday April 13, 1987, the veteran's blood was drawn at 
7:35 a.m.  The veteran was seen later that morning by a VA 
physician, who noted his complaint that he had had the onset 
of bilateral flank discomfort 2 nights earlier, or on 
Saturday.  On examination, tenderness of the flanks was 
noted, with unchanged hepatomegaly and a tender liver edge.  
The assessment was probable alcoholic hepatitis with a 
tender, enlarged liver.

When a nurse, called by the veteran's roommate, found him 
without a pulse at 1 p.m. on April 13, 1987, she called a 
code blue.  Efforts to resuscitate the veteran were 
unsuccessful, and he was pronounced dead at 1:30 p.m.  (The 
veteran's roommate filed an affidavit stating that 20 or 25 
minutes before a nurse came to their room, he told another 
nurse that something was wrong with the veteran, but she did 
not come to the room.)

According to an autopsy and the veteran's death certificate, 
he died of a ruptured abdominal aortic aneurysm, which was 
due to atherosclerotic cardiovascular disease of years' 
duration.  A VA physician noted after the veteran died that 
liver function tests of the blood drawn on the morning of his 
death, had been within normal limits.  In the hospital 
summary, the physician stated that the veteran's back and 
flank pain had probably been secondary to a leaking aneurysm.  
Autopsy examination showed extensive fatty metamorphosis of 
the liver.

The veteran's widow has alleged that: VA hospital personnel 
failed to timely and appropriately determine the cause for 
the veteran's complaints of back and abdominal pain, noted by 
a nurse during the evening of Saturday, April 11, 1987; and, 
if immediate measures had been taken, then the aneurysm which 
caused the veteran's death would have been discovered and 
could have been repaired.

The Board requested that a medical specialist review the 
medical records in the claims file and offer an opinion on 
the following questions:

(1) Given the veteran's medical history and his condition on 
admission to the VAMC on April 10, 1987, and his 
complaints of sudden unrelenting, severe back and 
abdominal pain on the day after admission, was medical 
impropriety involved in the further care and treatment of 
the veteran?  That is, should immediate diagnostic 
studies, such as a CT scan of the abdomen, laboratory 
studies, etc., have been undertaken to arrive at a swifter 
conclusion concerning the veteran's complaints of back and 
abdominal pain? Was the failure to immediately perform 
diagnostic studies improper medical practice?

(2) If your answer to the first question is that the 
appropriate practice would have been to undertake 
diagnostic studies immediately, in response to the 
veteran's complaints of back and flank pain, and a 
diagnosis of an abdominal aortic aneurysm had been made a 
day or two before April [redacted], the date of death, then 
was it at least as likely as not (a 50 percent or more 
likelihood) that surgical repair of the abdominal aortic 
aneurysm could have been successfully completed before it 
ruptured?

The records of the veteran's VA hospitalization in April 
1987, and the autopsy report, were reviewed by the Chief of 
General Medicine at the VAMC in Portland, Oregon.  He 
concluded that an evaluation by a physician, and diagnostic 
studies, should have been performed on April 11 or April 12, 
1987 to determine the cause of the veteran's constant and 
severe back and abdominal pain, and the failure to do so was 
improper medical practice.  He also concluded that it was 
surely possible that, were the aneurysm to have been 
identified on April 11 or April 12, 1987, while the veteran 
was hemodynamically stable, a successful emergency surgery to 
repair the aneurysm could have been achieved and saved the 
veteran's life.

The Board accepts the opinion of the VA Chief of General 
Medicine, and finds that the preponderance of the evidence 
supports the appellant's claim.  Therefore, entitlement to 
compensation under 38 U.S.C.A. § 1151 for the veteran's death 
is established. 




ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of medical treatment by the Department of Veterans Affairs in 
April 1987 is granted, subject to governing regulations 
concerning the payment of monetary awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

